Case 6:20-cv-00304-JDC-PJH Document 15 Filed 01/21/21 Page 1 of 1 PageID #: 30




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION


SHARON ANN CATALON                               CASE NO. 6:20-CV-00304

VERSUS                                           JUDGE JAMES D. CAIN, JR.

GULF COAST BANCSHARES INC                        MAGISTRATE JUDGE HANNA

                 JUDGMENT OF DISMISSAL WITH PREJUDICE

       Considering the foregoing Joint Motion to Dismiss Plaintiff’s Suit with Prejudice

[doc.14], the court finds that the motion should be GRANTED. Accordingly,

       IT IS HEREBY ORDERED that the claims by and against all parties in this matter

be DISMISSED WITH PREJUDICE, with each party to bear its own costs.

       IT IS FURTHER ORDERED that the jury trial set for November 15, 2021, the

pre-trial conference set for October 27, 2021, and all associated deadlines and hearings be

TERMINATED.

      THUS DONE AND SIGNED in Chambers on this 21st day of January, 2021.


                      ____________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
